United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3508
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                 Roy L. House, Jr.

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                           Submitted: August 12, 2019
                             Filed: August 15, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Roy House, Jr. appeals after he pleaded guilty, under a plea agreement
containing an appeal waiver, to Hobbs Act robbery and a firearm offense, and the
district court1 sentenced him, as a career offender, to a total of 360 months in prison.
His counsel seeks to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the court erred in classifying House as a career
offender, and challenging the reasonableness of the sentence.

       We will enforce the appeal waiver in this case because House entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his arguments fall
within the scope of the appeal waiver, and no miscarriage of justice would result from
enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(standard of review); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (discussing enforcement of appeal waivers). Further, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal based on the appeal waiver, and we
grant counsel leave to withdraw.
                        ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                          -2-